Appeals from decisions of the Workmen’s Compensation Board, filed August 5, 1976, as amended by decision filed October 8, 1976, and February 9, 1977, which determined that claimants had sustained compensable injuries and that appellant was the employer when the injuries were sustained. The board found that: "Claimants were employees of H.F.J. Construction when the accident occurred and not employees per se of the Joint Venture.” Substantial evidence supports the decision of the board. Decisions affirmed, with costs to respondents filing briefs against appellants. Koreman, P. J., Greenblott, Sweeney, Mikoll and Herlihy, JJ., concur.